963 A.2d 1269 (2009)
Luis E. MUNOZ and Deborah N. Munoz (as former Owners of 4401 Castor Avenue, Philadelphia, PA 19124) and Luis E. Munoz and Deborah N. Munoz as Debtors in Bankruptcy (as former Owners of 4401 Castor Avenue, Philadelphia, PA 19124), Petitioners
v.
CITY OF PHILADELPHIA and Philadelphia Redevelopment Authority, Respondents.
No. 297 EAL 2008.
Supreme Court of Pennsylvania.
January 9, 2009.

ORDER
PER CURIAM.
AND NOW, this 9th day of January, 2009, the Petition for Allowance of Appeal is DENIED.